 Case 19-23079-JAD             Doc 94-1 Filed 07/17/20 Entered 07/17/20 16:17:10                       Desc
                                   Proposed Order Page 1 of 1


                  IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA (Pittsburgh)
 IN RE:                                    :
 ANGELA M. SIMONE                          :   BK. No. 19-23079-JAD
 A/K/A ANGELA MAMMERELLI SIMONS            :
 D/B/A VICTOR VICTORIA HAIR, ETC.          :   Chapter No. 13
                         Debtor            :
                                           :
 JPMORGAN CHASE BANK, NATIONAL             :   Related to Doc. Nos,: 52, 53, 56. 71,
 ASSOCIATION                               :   74, 87 & 88
                         Movant            :
                   v.                      :
 ANGELA M. SIMONE                          :
 A/K/A ANGELA MAMMERELLI SIMONS            :
 D/B/A VICTOR VICTORIA HAIR, ETC.          :
                   and                     :
 RONDA J. WINNECOUR, ESQUIRE (TRUSTEE)     :
                         Respondents       :

               CONSENT ORDER OF COURT GRANTING MOTION OF
       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, FOR RELIEF FROM THE
                              AUTOMATIC STAY

        AND NOW, this _____ day of _____________, 2020, upon consideration of the Motion for Relief

from the Automatic Stay filed on behalf of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

(“Movant”) on January 17, 2020 (the “Motion for Relief”) [Dkt. No. 52], the Debtor’s response thereto filed

on January 30, 2020 (the “Response”) [Dkt. No. 56], and with the consent of the parties, it is hereby

ORDERED that:

        1.       The Motion for Relief is granted with the effective date of the earlier of February 1, 2021.
        2.       The hearing scheduled for July 22, 2020 at 10:00 a.m. is cancelled.


                                                           ___________________________________
                                                           Jeffrey A. Deller
                                                           U.S. BANKRUPTCY JUDGE

Contested to by:

/s/ Thomas Y. Song, Esquire
Thomas Y. Song, Esquire
Attorney for Movant

/s/ Jeffrey J. Sikirica, Esquire
Jeffrey J. Sikirica, Esquire
Attorney for Debtor
